Citation Nr: 9928887	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-26 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
anxiety neurosis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
prostatitis, currently evaluated as 0 percent disabling.

4.  Entitlement to restoration of a 20 percent disability 
evaluation for gout, currently rated as 0 percent disabling.

5.  Entitlement to restoration of a 10 percent disability 
evaluation for low back strain, currently rated as 0 percent 
disabling.




REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had approximately 23 years and nine months of 
active duty, to include the period from November 1973 to July 
1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In November 1996, the RO denied claims for 
increased ratings for hypertension and anxiety neurosis, both 
evaluated as 10 percent disabling, and denied a claim for an 
increased rating for prostatitis, evaluated as 0 percent 
disabling (noncompensable).  In May 1997, the RO reduced the 
veteran's disability rating for his service-connected gout 
from 20 percent to 0 percent, and reduced the rating for his 
service-connected low back strain from 10 percent to 0 
percent.  





FINDINGS OF FACT

1.  Hypertension does not result in diastolic pressure 
predominately 110 or more with definite symptoms.

2. The veteran's anxiety neurosis is productive of emotional 
tension and anxiety resulting in no more than mild social and 
industrial impairment, and productive of no more than mild or 
transient symptoms.

3.  The veteran's chronic prostatitis is not manifested by 
urinary frequency with a daytime voiding interval of less 
than two to three hours, or by awakening to void more than 
twice per night.

4.  Satisfactory evidence warranting a reduction in the 
veteran's disability evaluation for his gout was of record at 
the time of the May 1997 rating decision that reduced his 20 
percent evaluation for gout to 0 percent.

5.  At the time of the May 1997 rating decision which reduced 
the 10 percent evaluation for low back strain to 0 percent, 
the positive and the negative evidence was in a state of 
equipoise as to whether such reduction was warranted. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (1997).

2.  The schedular criteria for an evaluation in excess of 10 
percent for an anxiety neurosis have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.132, 
Diagnostic Code 9400 (as in effect prior to November 7, 
1996), and 38 C.F.R. § 4.130, Diagnostic Code 9400 (effective 
November 7, 1996).

3.  The criteria for a compensable rating for prostatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (1998).

4.  Restoration of the 20 percent disability evaluation for 
gout is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.344, 4.1, 4.2, 
4.10, 4.13, 4.71a, Diagnostic Codes 5002, 5017 (1998).

5.  Restoration of the 10 percent disability evaluation for 
low back strain is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.344, 4.1, 
4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

As an initial matter, the Board finds that the veteran's 
claims for increased evaluations for his service-connected 
hypertension, anxiety neurosis and prostatitis are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Moreover, after reviewing the VA outpatient and examination 
reports, dated between 1995 and 1997, the Board finds that 
these reports and the other evidence of record collectively 
allow for proper review of the veteran's claims and that no 
useful purpose would be served by remanding the veteran's 
claims for further development. 

In November 1996, the RO denied claims for increased ratings 
for hypertension and anxiety neurosis, both evaluated as 10 
percent disabling, and denied a claim for an increased rating 
for prostatitis, evaluated as noncompensable.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

A.  Hypertension

In 1976, the veteran was granted service connection for 
hypertension, evaluated as 10 percent disabling under 
38 C.F.R. § 4.101, Diagnostic Code 7101 for hypertensive 
vascular disease.  This 10 percent evaluation is now 
protected.  38 U.S.C.A. § 1159 (West 1991); 38 C.F.R. § 3.951 
(1998).  The Board notes that effective January 12, 1998, the 
VA revised the criteria for evaluating hypertension.  62 Fed. 
Reg. 65207-224 (1997).  Although the U.S. Court of Appeals 
for Veterans Claims (Court) has held that where the law or 
regulations change while a case is still pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary, Karnas v. Derwinski, 1 Vet. App. 308, 
312 - 330 (1991), in this case the new criteria cannot be 
applied to any evidence dated prior to January 12, 1998.  See 
Rhodan v. West, 12 Vet. App. 55 (1998).  As there is no 
evidence concerning hypertension dated on or subsequent to 
January 12, 1998, the revised regulations are not for 
application.

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 110 or more with definite symptoms warrants a 
20 percent evaluation.  Diastolic pressure predominantly 100 
or more warrants a 10 percent evaluation.  A note provided 
that when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension prior to 
January 12, 1998.  Although VA outpatient treatment reports 
dated between 1995 and 1997, and an October 1996 VA 
examination report, provide numerous blood pressure readings 
for the veteran, these records are negative for any diastolic 
readings of 110 or more.  Accordingly, an evaluation in 
excess of 10 percent for hypertension, prior to January 12, 
1998, is denied.

B.  Anxiety Neurosis

In 1976, the veteran was granted service connection for 
anxiety neurosis, evaluated as 10 percent disabling under 38 
C.F.R. Part 4, Diagnostic Code (DC) 9400.  This 10 percent 
evaluation is now protected.  38 U.S.C.A. § 1159; 38 C.F.R. § 
3.951.  

The Board initially notes that the veteran's claim for an 
increased rating was received by VA in September 1996, and 
that the rating criteria under this code was recently changed 
effective November 7, 1996 (hereinafter new criteria).  The 
Board will examine the veteran's claim under both versions of 
the rating criteria, to determine which version of the 
criteria is more favorable to the veteran should be applied.  
Karnas.  However, the Court has essentially held that for any 
date prior to November 7, 1996, VA may not apply the revised 
mental disorder rating schedule to a claim. Rhodan v. West, 
12 Vet. App. 55 (1998).

On and before November 6, 1996, 38 C.F.R. § 4.132, DC 9400 
directed that a 10 percent rating for a generalized anxiety 
disorder was warranted when there was emotional tension or 
other evidence of anxiety productive of "mild" social and 
industrial impairment.  A 30 percent disability evaluation 
was warranted for an anxiety disorder when there was definite 
impairment in the veteran's ability to establish or maintain 
effective or wholesome relationships with people and his 
initiative, flexibility, efficiency, and reliability levels 
be so reduced as to produce definite social impairment. 

The Board notes that the General Counsel of VA concluded that 
"definite" is to be construed as  "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term, "definite."  38 U.S.C.A. § 7104(c).  

After reviewing the totality of the evidence, the Board finds 
that an increased evaluation for the veteran's anxiety 
neurosis is not warranted prior to November 7, 1996.  
Initially, the Board notes that the veteran stated at his 
hearing that he quit working in about March 1990 (at about 
age 57).  VA examination reports dated in 1994 and 1996 show 
that he stated he is retired.  The veteran has not argued 
that he cannot work due to his anxiety neurosis.  A review of 
the veteran's October 1996 VA mental disorders examination 
report shows that the veteran's complaints were limited to 
(an otherwise unspecified) "problem at home with his son and 
wife."  He denied hallucinations, delusions, and suicidal or 
homicidal thoughts.  His affect was with full range and mood 
was one of anxiety.  He was well-oriented in all spheres.  
His answers were coherent.  Memory for recent and remote 
events was described as good.  The Axis I diagnosis was 
alcohol dependence.  The Axis V diagnosis was a Global 
Assessment of Functioning (GAF) score of 50.  VA outpatient 
reports, dated between 1995 and 1996, are remarkable only for 
notations that the veteran was taking lorazepam, with the 
most recent dosage indicated as 1 milligram (mg.), three tabs 
qhs (every night).

Based on the foregoing, the Board finds that overall, the 
evidence shows that the veteran's social and industrial 
inadaptability is not "more than moderate but less than 
rather large."  The veteran is retired.  His October 1996 VA 
mental disorders examination report shows that although his 
mood was termed "anxious," the veteran's memory, speech and 
orientation were unremarkable.  Although his Axis V diagnosis 
was a GAF score of 50, suggesting serious impairment in 
reality testing or communications, or any serious impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood, see Quick Reference to the 
Diagnostic Criteria from DSM-IV 47 (American Psychiatric 
Association 1994), his sole Axis I diagnosis was alcoholism.  
Therefore, the veteran's psychiatric symptoms have been 
linked solely to his alcohol abuse.  However, with respect to 
claims filed after October 31, 1990, there is a statutory and 
regulatory bar to entitlement to service connection 
compensation for alcohol abuse.  See  Barela v. West, 11 Vet. 
App. 280, 282-83 (1998).  Accordingly, the Board concludes 
that the veteran's anxiety neurosis is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 10 
percent prior to November 7, 1996.  See 38 C.F.R. § 4.7. 

The Board further finds that the preponderance of the 
evidence is also against an evaluation in excess of 10 
percent for anxiety neurosis, on and after November 7, 1996.  
With regard to the new criteria, a 10 percent evaluation will 
be assigned where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9400 (as in effect November 7, 1996, 
and thereafter).

The record shows that the RO has duly considered the new 
criteria.  In considering the recent evidence of record, the 
Board finds that there is no basis for an increased 
evaluation for the veteran's service-connected anxiety 
neurosis under the applicable criteria.  In this case, the 
only evidence is contained in VA outpatient treatment 
reports, which, as previously stated, are remarkable only for 
notations that the veteran was taking lorazepam, with the 
most recent dosage indicated as 1 mg., three tabs qhs.  In 
summary, the evidence shows that the veteran has, at most, 
mild occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of the current 10 percent for the veteran's anxiety neurosis 
for November 7, 1996 and thereafter.

Finally, a rating in excess of 10 percent is not warranted 
under the old criteria for the period for November 7, 1996 
and thereafter.  The veteran is retired.  The only pertinent 
evidence are the VA outpatient reports, dated between 1996 
and 1997, which are remarkable only for notations that the 
veteran was taking lorazepam, with the most recent dosage 
indicated as 1 mg., three tabs qhs.  Based on the foregoing, 
the Board finds that this evidence does not show that the 
veteran's social and industrial inadaptability is not "more 
than moderate but less than rather large." A 30 percent 
disability evaluation is therefore not warranted for the 
veteran's anxiety disorder as of November 7, 1996 and 
thereafter under the old criteria.

Accordingly, the Board finds that the veteran's anxiety 
neurosis is manifested by symptomatology that approximates, 
or more nearly approximates, the criteria for an evaluation 
of 10 percent under 38 C.F.R. § 4.130, DC 9400 (as in effect 
November 7, 1996, and thereafter).  See 38 C.F.R. § 4.7.

C.  Prostatitis

A review of the transcript from the veteran's hearing, held 
in September 1997, shows that the veteran complained of 
burning during urination, and that, "I seem to be doing 
pretty good now, seem to be doing fairly well."  He stated 
he received treatment for this condition "every six months 
to a year."

In this case, the veteran's October 1996 VA examination 
report shows that he complained of monthly "flare-ups" in 
which it was hard to urinate for about two days.  He also 
complained of occasional burning and pain during urination, 
and frequent urination and dribbling, to include wet shorts 
on a daily basis.  The diagnosis was probable BPH (benign 
prostatic hypertrophy).  The examiner noted that the veteran 
has some features of chronic prostatitis including periods of 
"flare-ups" of dysuria and incontinence.  His urinalysis 
was within normal limits.  VA outpatient treatment reports, 
dated between 1995 and 1997, show that in July 1996 the 
veteran complained of a weakened urinary stream and 
"nocturia x 2," with no daytime frequency.  He was noted to 
have an elevated PSA (prostate specific antigen), and he 
underwent a needle biopsy.  The operative findings were BPH, 
with no evidence of carcinoma or adenocarcinoma.  In July 
1997, his prostate was noted to be normal in size, although 
hard in consistency for his age.  In August 1997, the 
veteran's prostate was noted to be firm, without mass, and 
not enlarged. 

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are evaluated pursuant to the 
criteria found under 38 C.F.R. § 4.115b, DC 7527.  Under DC 
7527, prostatitis may be evaluated as a voiding dysfunction 
or urinary tract infection, whichever is predominant.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

In this case, since there is no showing of urinary tract 
infection, the Board finds that the veteran's complaints 
center around a voiding dysfunction.  Voiding dysfunction is 
addressed under 38 C.F.R. § 4.115a, which directs that the 
particular condition be rated as urine leakage, urinary 
frequency, or obstructed voiding.  Under urinary frequency, a 
10 percent rating is warranted upon a showing of a daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence indicates that the 
veteran's prostatitis is not manifested by a disability 
picture that closely approximates urinary frequency with a 
daytime voiding interval of less than two to three hours, or 
awakening to void more than twice per night.  Although the 
veteran complained of a weakened urinary stream and nocturia 
times two in July 1996, he stated that there was no daytime 
frequency.  In addition, subsequently dated evidence shows 
that at the time of his hearing, the veteran's primary 
complaint was that he had some burning during urination, and 
VA outpatient reports dated after July 1996 provide no 
evidence of urinary frequency with a daytime voiding interval 
of less than two to three hours, or awakening to void more 
than twice per night.  Under the circumstances the Board 
affords greater probative value to the most recent evidence 
of record, see Francisco, supra, and finds that this evidence 
does not show that the veteran has the symptoms required for 
a compensable rating for urinary frequency.  

The Board has also considered whether a compensable 
evaluation could be assigned under the criteria pertaining to 
urinary leakage or obstructed voiding.  According to 38 
C.F.R. § 4.115a (1998), the minimum compensable evaluation 
for continual urine leakage is 20 percent and it is warranted 
when there is a need for wearing absorbent materials which 
must be changed less than 2 times per day.

In addition, a noncompensable rating is provided where the 
evidence shows obstructive symptomatology with or without 
stricture disease requiring dilation one to two times per 
year.  A 10 percent rating is provided where the evidence 
shows marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one of the 
following: (1) post void residuals greater than 150 cc, (2) 
uroflowmetry markedly diminished peak flow rate (less than 10 
cc/second), (3) recurrent urinary tract infections secondary 
to obstruction, or (4) stricture disease requiring periodic 
dilation every two to three months.  Id.

In this case, the only evidence that the veteran has urinary 
leakage is a complaint of daily wet shorts in the October 
1996 VA examination report.  However, there is no evidence of 
this problem subsequent to October 1996, and there is no 
evidence that the veteran is required to wear absorbent 
materials which must be changed less than two times per day.  
Furthermore, there is no evidence that he has obstructed 
voiding.  Therefore, a compensable evaluation is not 
warranted for urinary leakage or obstructed voiding.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for prostatitis.  Accordingly, the veteran's claim 
is denied.

As a final note, although the veteran has reported an 
erectile dysfunction, this is not a rating criterion for 
prostate gland conditions and the erectile dysfunction has 
not otherwise been shown to be medically connected to the 
veteran's service-connected prostate gland condition, such 
that it should be considered in rating the service-connected 
condition, or should be rated separately.

D. Conclusion

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  Restorations

At the outset, it is found that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented claims which are plausible.  The 
Board further concludes, following a review of the record, 
that the record is adequate for equitable disposition of the 
instant appeal and that no useful purpose would be served by 
remanding the case to the RO for additional action.  
Accordingly, VA has no further obligation to the veteran to 
develop facts pertinent to this case.

In April 1977, the RO granted service connection for low back 
strain and gout, with each disability evaluated as 
noncompensable.  In July 1991, the RO increased the veteran's 
evaluation for his low back strain to 10 percent, and 
assigned an effective date of April 25, 1991.  In April 1995, 
the RO increased the veteran's evaluation for his gout to 20 
percent disabling, and assigned an effective date of 
September 9, 1994.  In November 1996, the RO notified the 
veteran that it was proposed that the evaluation for gout be 
reduced from 20 percent to 0 percent, and that his evaluation 
for low back strain be reduced from 10 percent to 0 percent.  
The notice indicated that the basis for the reduction was 
that the recent findings showed that his gout and low back 
strain were not of such severity that they warranted a 20 
percent (gout), or 10 percent (low back strain) evaluation.  
The veteran was advised that he had 60 days to provide 
evidence in support of his current evaluations, or the 
reductions would be carried out.  By that same letter, the 
veteran was also given an opportunity for a hearing.  See 
38 C.F.R. § 3.105(e) (1998).  He was afforded a hearing in 
September 1997.

In May 1997, the RO reduced the veteran's evaluations for his 
gout, and low back strain, to 0 percent.  In each case, the 
RO assigned an effective date of August 1, 1997.  The veteran 
has appealed.  

Pursuant to 38 U.S.C.A. § 5112(b)(5) and 38 C.F.R. § 
3.105(e), a veteran's disability rating may be reduced 
following a proposal setting forth all material facts and 
reasons for such a reduction, provided the veteran is 
afforded 60 days to present additional evidence to show that 
compensation levels payments should be continued at their 
present level.  See also Smith v. Brown, 5 Vet. App. 335, 338 
(1993).  In this case, the Board finds that, procedurally, 
the requirements of 38 C.F.R. § 3.105(e) have been met as 
noted above.  There is no indication that the regional office 
did not comply with the requirements of 38 C.F.R. § 3.105(e).  

The Board initially notes that a review of the transcript of 
the veteran's hearing shows that the veteran asserted that 
his feet constantly hurt due to his gout, and that he has 
foot swelling and tenderness at least once a week.  With 
regard to his low back strain, he testified that he had had 
pain while lifting during his employment at a warehouse, but 
that since he quit work in about March 1990, "I don't have 
much of a problem."   

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Gout

Since the 20 percent rating for gout was effective September 
9, 1994, and was reduced to 0 percent effective August 1, 
1997, this rating was not in effect for 5 years, and the 
provisions of 38 C.F.R. § 3.344(a), (b) are not for 
application.  See 38 C.F.R. § 3.344(c); see also Brown v. 
Brown, 5 Vet. App. 413 (1993).

A reduction in an assigned disability rating which has been 
in effect for less than 5 years is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  With any rating reduction, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown, supra.

Gout is evaluated under the rating code for rheumatoid 
arthritis.  38 C.F.R. § 4.71a, DC 5017.  Under 38 C.F.R. 
§ 4.71a, DC 5002, a 20 percent rating is warranted for 
rheumatoid arthritis manifested by one or two exacerbations a 
year in a well-established diagnosis.  

For residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, the disability is rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
The higher evaluation will be assigned.  Id. [Note].

The Court has previously indicated that reductions in ratings 
are to include consideration of the entire history of the 
disability.  See Brown, 5 Vet. App. at 420.  The veteran's 
service medical records include a retirement examination 
report which states that the veteran's pain, swollen joints 
and foot trouble (apparently as reported in an accompanying 
report of medical history) refers to intermittent episodes of 
gout since 1971, and that this condition responded to 
conservative treatment.  His feet and lower extremities were 
clinically evaluated as normal. 

VA examination reports, dated in November 1976, April 1978 
and April 1979 contain diagnoses that include history of 
gout, right great toe, controlled by medication.  A VA 
examination report, dated in August 1987, contains a 
diagnosis of  "gout from history with no joint 
manifestations noted at this time."  A VA outpatient report, 
dated in August 1994, shows that the veteran complained of 
foot pain and received assessments that included gout.  

A VA examination report, dated in November 1994, shows that 
the veteran complained of swollen feet and pain in his big 
toes.  The diagnoses were gouty arthritis with recurrent 
history of attack on the right big toe, hallux valgus 
bilaterally, symptomatic on weight bearing and long standing, 
and history of gout in the left big toe, currently not 
active.  X-rays revealed an osteophyte at the left fifth MT 
(metatarsal), an osteophyte at the right first MTH 
(metatarsal head), and bilateral minimum calcaneum plantar 
osteophytes. 

A VA outpatient report, dated in December 1995, shows that 
the veteran stated that he had foot pain due to his gout.  
However, the examiner stated that the veteran's DJD was the 
probable source of his foot pain.  A report, dated in June 
1996, notes that his gout is controlled.

A VA examination report, dated in October 1996, shows that 
the veteran complained of nonspecific, diffuse foot pain.  On 
examination, the feet were warm.  The examiner stated that 
the veteran had a full range of motion at the ankles.  The 
ankles had plantar flexion to 50 degrees, bilaterally, and 
dorsiflexion was to 25 degrees, bilaterally.  No point 
tenderness, swelling, asymmetry or deformity was noted.  The 
examiner stated that X-rays revealed no joint or bone 
destructive processes.  The X-ray report for the feet 
contains an impression of right calcaneus spur.  The 
diagnosis was gout.

A VA outpatient report, dated in January 1997, shows that the 
veteran complained of foot swelling and tenderness.  The 
assessment noted that he had DJD with pain under control, and 
gout with no recent attacks.  An August 1997 report indicates 
that the veteran had a history of hypertension, BPH and gout, 
and that his overall condition was stable and unchanged.  
Reports dated in July and September 1997 indicate that the 
veteran had no gross deformities in his extremities and a 
good range of motion in all joints for his age.  

The Board finds that the preponderance of the evidence does 
not show that veteran has had one or two exacerbations of 
gout a year in a well-established diagnosis, subsequent to 
August 1994.  In particular, the evidence does not show that 
the gout in the veteran's right great toe is manifested as an 
active process; nor does the evidence indicate that gout in 
that toe has been productive of chronic residuals such as 
limitation of motion.  The evidence shows that the last well-
established diagnosis of gout is found in a November 1994 VA 
examination treatment report.  In this regard, although the 
veteran received diagnoses of gout in his October 1996 VA 
spine and joint examination reports, a review of there 
reports shows that there were no actual clinical findings of 
gout and it appears that these diagnoses (which were written 
by the same examiner) were in fact "by history" only.  The 
Board's conclusion is further supported by the fact that gout 
is not shown in the many VA outpatient reports dated 
subsequent to October 1996.  For example, a January 1997 VA 
outpatient report states that the veteran had had no recent 
attacks of gout.  Furthermore, the veteran's foot complaints 
have been associated with DJD.  In this regard, although the 
veteran has been shown to have a calcaneus spur on his right 
foot, DJD of the feet, and bilateral hallux valgus, service 
connection has neither been claimed nor granted for these 
conditions.  Therefore, that evidence is not relevant to the 
result reached here. 

Based on the foregoing, the Board finds that at the time of 
the RO's decision, there was sufficient evidence to show that 
there was an actual change in the manifestations of the 
disability in question, and that there was a demonstrated 
improvement in the veteran's ability to function so as to 
permit a reduction in the previously assigned 20 percent 
rating.  Accordingly, the Board concludes that a compensable 
evaluation for gout is warranted under 38 C.F.R. § 4.71a, 
DC's 5002, 5017, and that the preponderance of the evidence 
shows that the RO reduction of the 20 percent rating for gout 
was proper.  See Brown, 5 Vet. App. at 421. 

B.  Low Back Strain

In July 1991, the RO increased the veteran's evaluation for 
his low back strain to 10 percent, and assigned an effective 
date of April 25, 1991.  Since the 10 percent evaluation has 
been in effect for over five years, 38 C.F.R. § 3.344(a), (b) 
are for application.  See Brown, supra.

The provisions of 38 C.F.R. § 3.344(a) and (b) indicate that 
for disability ratings that have been in effect for five 
years or more, a reduction in rating is warranted if medical 
evidence discloses that there has been sustained material 
improvement in the condition, and it is reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  The record of examination and the 
medical- industrial history should be reviewed to ascertain 
whether the recent examinations to reduce the evaluations are 
full and complete, including all special examinations 
indicated as a result of general examination, and the entire 
case history. Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis of reduction.  Furthermore, ratings on 
account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a); see also 
38 C.F.R. §§ 4.1, 4.2, 4.13; Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991); Brown, 5 Vet. App. at 420-22.

The veteran's low back strain is evaluated under 38 U.S.C.A. 
§ 4.71a, DC 5295.  Under DC 5295, a noncompensable evaluation 
is warranted for slight subjective symptoms only.  A 10 
percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.

Reductions in ratings are to include consideration of the 
entire history of the disability.  See Brown, 5 Vet. App. at 
420.  In this regard, the Board notes that the veteran's 
service medical records show that he was treated for what was 
assessed as low back pain on several occasions between 
December 1973 and July 1976.  Although there was an 
assessment of rule out herniated nucleus pulposus (HNP), L5-
S1, right, in September 1974, further verification of this 
condition was not attempted because the next day the veteran 
reported that his symptoms had resolved.  His spine and 
musculoskeletal system were clinically evaluated as normal in 
his separation examination report, dated in August 1975.  

The evidence of record includes VA examination reports, dated 
in November 1976, April 1978 and April 1979, which show that 
the veteran was diagnosed with history of low back strain, 
with symptomatic residual and no physical findings.  A July 
1987 VA examination report diagnosed the veteran with chronic 
lumbar strain with mild limitation of motion and symptomatic 
residuals.  A July 1991 VA examination report diagnosed the 
veteran with chronic recurrent low back pain, secondary to 
history of an injury and strain, with X-ray revealing 
osteoarthritic changes. 

A VA spine examination report, dated in October 1996, shows 
that the veteran complained of non-radiating back pain with 
lifting.  On examination, sensation was normal, and motor 
strength was 5/5 throughout all muscle groups in the lower 
extremities.  No tension signs eliciting lower back pain were 
noted.  There were no postural or fixed abnormalities, and 
the musculature of the back was symmetric and without 
atrophy.  The examiner stated that the veteran had "full" 
forward flexion to 90 degrees, "full" backward extension to 
20 degrees, "full" lateral flexion of 20 degrees, 
bilaterally, "full" rotation of 60 degrees, bilaterally.  
There was no objective evidence of pain on motion.  X-rays 
revealed considerable degenerative changes of the lower 
lumbar spine, and spondylosis at L4-5 and L5-S1.  The 
relevant diagnosis was L4-5 and L5-S1 lumbar spondylosis.

VA outpatient reports are remarkable for occasional 
complaints of back pain dated up to early 1993, and for a 
January 1997 report showing complaints of low back pain and a 
notation of DJD (degenerative joint disease) with pain under 
control, as well as several other (otherwise unspecified) 
notations of DJD.

Based on the foregoing, the Board finds that the evidence was 
insufficient to disclose improvement.  The Court has stated 
that in cases such as this, the Board's focus must be on the 
evidence available to the RO at the time the reduction was 
effectuated; however, when reduction in rating is based upon 
a single examination, post-reduction medical evidence should 
be considered in determining whether a condition had actually 
improved when a reduced evaluation was implemented.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281 (1992).  In 
this case, the RO apparently reduced the veteran's rating 
solely on the basis of the October 1996 VA spine examination 
report.  However, this report shows that the veteran was 
taking Indocin for back pain, and VA outpatient treatment 
records show that the veteran subsequently complained of low 
back pain in January 1997.  VA outpatient records also show 
that between August 1994 and September 1997, the veteran was 
continually noted to be taking the pain relievers 
Indocin/Indomethacin.  Accordingly, the Board finds that the 
evidence does not support a conclusion that there has been 
sustained material improvement in the veteran's low back 
strain, or that it is reasonably certain that any improvement 
shown at the time of the October 1996 VA examination will be 
maintained under the ordinary conditions of life. 

The Board concludes that reduction of the 10 percent rating 
for the veteran's low back strain was improper.  There was 
insufficient evidence to show that there was an actual change 
in the subjective or objective manifestations of the 
disability in question, or that there was any demonstrated 
improvement in the ability to function so as to permit a 
reduction in the previously assigned 10 percent rating.  
Based on the foregoing, the Board concludes that the 
preponderance of the evidence does not support the RO's 
reduction in the evaluation of the veteran's low back strain 
from 10 percent rating to 0 percent.  See Brown, 5 Vet. 
App. at 421.  Accordingly, entitlement to restoration of the 
10 percent evaluation for low back strain is warranted.


III.  Conclusion

With regard to the claims concerning anxiety neurosis, 
hypertension, gout and low back strain, pursuant to 38 C.F.R. 
§ 3.321(b)(1), an extraschedular rating is in order where 
there exists such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  The Board notes that the record 
does not reflect frequent periods of hospitalization because 
of the veteran's service-connected anxiety neurosis, 
hypertension, gout or low back strain, nor has there been a 
showing of interference with his employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  The record is devoid of allegations, or 
objective evidence, which indicate that the veteran's anxiety 
neurosis, hypertension, gout or low back strain presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluations are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for anxiety neurosis is 
denied.

A compensable rating for prostatitis is denied.

As the reduction in the evaluation of the veteran's gout was 
warranted, the appeal is denied.

Subject to the laws and regulations governing the award of 
monetary benefits,
restoration of a 10 percent evaluation for the veteran's low 
back strain is granted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

